Title: To Thomas Jefferson from Theodorus Bailey, 9 June 1804
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Sir, 
            New York 9h. June 1804.
          
          I have been honored with your note bearing the post-mark of the 4th inst, & covering a letter from Europe for a Mr. John Anderson, said to be of this City. On enquiry I find, there are four persons now resident here of that name: and a fifth, who has been a merchant in the City for several years past, has within a few days, sailed for Grenoch in Scotland, the place of his Nativity. The letter alluded to is I presume intended for the Gentleman last mentioned. I have not yet been able to see any of his friends; but my exertions will not be intermitted until the letter shall find it’s address; of which you will receive immediate information.
          I do myself the pleasure to transmit under cover a statement of the result of the late Election for Governor &c in this State, taken from the actual canvass of the votes. This Event I conceive must have a happy effect upon the republican Cause generally throughout the Union. our republican fellow Citizens cannot therefore restrain their joyful exultations on this auspicious occasion. 
          With high Consideration & respect, I am Sir, your most Obedt. huml servt.
          
            Theodorus Bailey
          
        